 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe office employees in Dallas being the highest paid-,The Dallasclerical employees, however, appear not to have participated in theEmployer's group hospitalization plan.Although there have beensome employee transfers, mostly on a permanentbasis,among thevarious terminals, these have not included the Dallas office.For the reasons stated in the Board's recent decision in theSeagramcase,2we find the bargaining history for the Employer's over-the-road drivers and pickup and delivery employees not to bedetermina-tive of the appropriate unit, or units, for its office and clerical em-ployees.In view of the substantial degree of autonomy at the localterminal level, the geographic separation of the variousterminals,and other facts above set forth, we believe that a unit confined to theoffice and clerical employees at Dallas may be appropriate.3Accordingly we find that all office and clerical employees at theEmployer's Dallas, Texas, terminal office, excluding all other em-ployees and all supervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within themeaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]1The Employer asserts,in explanation of this differential,that many employees performwork outside the scope of their nominal classifications,as, for example,several types ofclericals at Dallas who, in addition to their regular tasks,do Bing,which'la normally thefunction of file clerks.2 Joseph B.Seagram d Sons,101 NLRB 101.3 SoutheasternGreyhound Lines,60 NLRB 1403;Associated Transport,Inc.,93 NLRB1564.PHILLIPSCHEMICALCOMPANYandOn.,WORKERS INTERNATIONALUNION, CIOAND ITSLOCAL227,PETITIONERandINTERNATIONALBROTHERHOOD OF ELECTRICAL WoRSERs,LOCAL UNION 716, AFL,INTERVENOR.'Case No. 39-RC-524.November 25,1959Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1 The Intervenorappearedat the hearing only for the purpose of protecting its con-tractual interestas representative of theEmployer's electricians.It does not wish toappear on the ballot in any election directed herein.101 NLRB No. 100. PHILLIPS CHEMICAL COMPANY583this case to a three-member panel [Chairman Herzog and MembersStyles and Peterson].1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The petition requests a unit consisting of certain employees at theEmployer's pyridine plant in Pasadena, Texas.However, at the hear-ing, the petitioner stated that it desired an election in this unit only ifthe Board determined that such employees were not already coveredby the Board's unit finding in 83 NLRB 612 (and subsequent certifica-tion) or by its current contract with the Employer.The Employercontends that the employees of the pyridine plant are not covered bythe certification or the contract.In the priorcase, the Board, on May 13, 1949, found appropriate,with certain exclusions, a unit of production and maintenance em-ployees at the Employer's ammonium sulphate plant in Pasadena.As the pyridine plant was not yet in existence on that date, it is clearthat the Board's unit finding and subsequent certification of the Peti-tioner did not embrace the employees at that plant.The Petitioner's current contract with the Employer, signed June 5,1952, covers employees of the ammonium sulphate plant "and all im-mediate additions thereto."The Petitioner contends, contrary to theEmployer, that the quoted phrase referred to the pyridine plant, whichbegan operations in June 1952.The pyridine plant is located about1,000 feet from the other plant. It manufactures material used inmaking synthetic fibres,while the ammonium sulphate plant pro-duces fertilizer.In September 1952, 26 of the 29 operators in theproposed unit were transferred to the pyridine plant from the otherplant after a few months' training in their new work. It is con-templated that maintenance work in the pyridine plant will be doneby the maintenance crew at the other plant.Upon the entire record, we find that the pyridine plant is a separateplant and not an "addition" to the ammonium sulphate plant, andthat the employees in the pyridine plant are therefore not covered bythe 1952 contract.4.The Employer contends that the employees in the pyridine plantconstitute a separate appropriate unit.As already indicated, thePetitioner would include these employees in the same unit with theemployees of the ammonium sulphate plant. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, including the proximity of the two plantsand the interchange of employees, we find that the two-plant unit maybe appropriate for the purposes of collective bargaining within Section9 (b) of the Act.We will be guided in our final unit determinationby the outcome of the election directed below.We will direct an election in the following voting group :All employees at the Employer's pyridine plant at Pasadena, Texas,excluding electricians and their helpers, laboratory testers, guards,P. B. X. operators, clerical, administrative, professional, and technicalemployees, and supervisors as defined in the Act.2If a majority of the employees in the foregoing voting group votefor the Petitioner, they will be taken to have indicated their desireto be added to the existing unit of employees at the Employer's am-monium sulphate plant, and the Regional Director conducting theelection is instructed to issue a certification of results of election to thateffect.[Text of Direction of Election omitted from publication in thisvolume.]2 The foregoing exclusions were stipulated by the parties.The record shows that theEmployer does not intend to hire any electricians or other maintenance employees for thepyridine plant but,as already stated, intends to use its maintenance crew at the ammo-nium sulphate plant to service the other plant.CONSOLIDATEDVULTEE AIRCRAFT CORPORATION,FORT WORTH DIvISIONandAERONAUTICALINDUSTRIAL DISTRICT LODGENo.776,INTERNA-TIONALASSOCIATIONOF MACHINISTS,AFL,PETITIONER.Case No.16-RC-1153.November25,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sulton J. Boyd, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'IThe FederatedIndependent Texas Unions,Aircraft Local No.900, intervened at thebearing.101 NLRB No. 112.